Citation Nr: 0516636	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  01-06 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for left knee 
instability complicated by meniscal tears, status post 
meniscectomy associated with left knee sprain, currently 30 
percent disabling.  

3.  Entitlement to an increased evaluation for left knee 
degenerative joint disease associated with left knee sprain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
December 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision in October 2000 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Montgomery, Alabama.  The October 2000 rating decision 
continued a 10 percent rating for residuals of a left knee 
sprain and a 10 percent rating for bilateral hearing loss.  
In March 2003, the Board remanded the case to reschedule a 
travel board hearing for the veteran.  A videoconference 
hearing before the undersigned judge was held in May 2003.  
In response to the veteran's testimony that his bilateral 
hearing loss and left knee problems were worse than the 
assigned ratings, the Board again remanded this case in 
October 2003 for further development, including an attempt by 
VA to obtain pertinent medical records and schedule the 
veteran for VA examinations.  Development appears to have 
been completed, including VA examinations performed in August 
and September 2004.  

In the October 2004 rating decision, the RO recharacterized 
the veteran's left knee sprain disability as left knee 
instability complicated by meniscal tears, status post 
meniscectomy associated with left knee sprain and assigned a 
100 percent temporary evaluation effective February 7, 2002 
through March 31, 2002 based on surgical procedure and 
convalescence.  The RO also increased the rating from 10 to 
30 percent for left knee disability, effective from the date 
of claim, and assigned a separate 10 percent rating decision 
for left knee degenerative joint disease associated with left 
knee sprain (DJD), effective the date of claim. Additionally, 
the RO increased the evaluation for bilateral hearing loss 
from 10 to 20 percent, effective from the date of the claim.  
The issues listed in this decision reflect the changes made 
since the last Board remand dated in October 2003.  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss 
show average pure tone threshold ranging from 61 Hz to 71 Hz 
in the right ear and 56 Hz to 63 Hz in the left ear with 
consistent speech discrimination readings ranging from 72 to 
88 percent in the right ear and 68-84 percent in the left 
ear.  

2.  The veteran's left knee instability complicated by 
meniscal tears, status post meniscectomy associated with left 
knee sprain, demonstrates severe recurrent subluxation or 
lateral instability.

3.  The veteran's subjective complaints involving his left 
knee problems are daily, constant pain with swelling and 
instability; clinical findings of the left knee showed x-ray 
evidence of degenerative joint disease associated and range 
of motion as 10 degrees to extension and 70 degrees to 
flexion with no instability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103A,  5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.85, 4.86 and Code 6100 (2004).

2.  The criteria for an increased disability evaluation in 
excess of 30 for left knee instability complicated by 
meniscal tears, status post meniscectomy associated with left 
knee sprain, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

3.  The criteria for an increased disability evaluation in 
excess of 10 percent for left knee degenerative joint disease 
associated with left knee sprain, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decisions 
were made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The Board notes that the initial rating decision denying the 
claims was dated in October 2000, prior to the enactment of 
the VCAA.  In addition, following the Board remand in October 
2003, the RO notified the veteran of the evidence and 
information necessary to substantiate all of the claims on 
appeal in an August 2004 VCAA letter.  The VA fully notified 
the veteran of what is required to substantiate such claims 
in the letter combined with the October 2004 SSOC.  Together, 
the VCAA letter and SSOC provided the veteran with a summary 
of the evidence, the applicable laws and regulations and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  No other evidence has been identified 
by the veteran.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA treatment records and private medical 
records, VA examination reports dated in November 2000, 
August 2004, and September 2004, as well as numerous written 
statements from the veteran.  As VA examinations and other 
medical evidence is of record, the Board finds no further VA 
examination necessary in this case.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Evaluation Claims

In his increased evaluation claims, the veteran essentially 
asserted that his left knee and bilateral hearing loss have 
worsened.  Disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4.  For all 
service-connected disabilities on appeal, the veteran is 
asserting an increase disability rating for an existing 
service-connected disability.  Where entitlement to 
compensation has already been established and an increased 
disability rating is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West 2002).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

Bilateral Hearing Loss

In a March 1994 rating decision, the RO granted service-
connected for bilateral hearing loss, assigning a 10 percent 
rating.  In an October 2004 rating decision, the RO increased 
the rating from 10 to 20 percent, effective from the date of 
the recent increased evaluation claim.  

The RO evaluated the veteran's service-connected bilateral 
hearing loss under provisions of Diagnostic Code 6100.  In 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes the eleven auditory acuity 
levels and is currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids. 38 C.F.R. § 4.85(a) (2004).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect. 38 C.F.R. § 4.85(b) (2004).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86 (2004).  38 C.F.R. § 4.85(c) (2004).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2004).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e) 
(2004).

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
higher numeral designation for hearing impairment from Table 
VI or Table VIa will be applied.  38 C.F.R. § 4.86(a) (2004).

Alternatively, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will 
determine from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2004).

Two Maryland CNC examinations were performed during the 
claims period.  On the authorized audiological evaluation in 
September 2000, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
RIGHT
40
70
70
65
LEFT
40
65
60
60

The average in the right ear was 61 hertz and the average in 
the left ear was 56 hertz.  Speech audiometry revealed speech 
recognition ability of the right ear was 88 percent and 84 
percent in the left ear.  The examiner commented that 
tympanometry results suggested normal middle ear pressure and 
mobility bilaterally.  The results of the examination 
confirmed mild to moderate sensori-neural hearing loss 
bilaterally.  

The above findings show Level II hearing for the left ear and 
Level III hearing for the right ear.  38 C.F.R. § 4.85 Table 
VI (2004).  Applying these findings to the Table in the 
Rating Schedule shows that an evaluation above 20 percent is 
not warranted for the veteran's service-connected bilateral 
hearing loss.  38 C.F.R. § 4.85 Table VII (2004).  

On the authorized audiological evaluation in September 2004, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
80
80
70
LEFT
45
70
65
70

The average in the right ear was 71 hertz and the average in 
the left ear was 63 hertz.  Speech audiometry revealed speech 
recognition ability of the right ear was 72 percent and 68 
percent in the left ear.  

The above findings show Level VI hearing loss for the right 
ear and Level V hearing loss in the left ear.  38 C.F.R. § 
4.85 Table VII (2004).  Applying these findings to the Table 
in the Rating Schedule shows that an evaluation in excess of  
20 percent is not warranted for the veteran's service-
connected bilateral hearing loss.  38 C.F.R. § 4.85 Table VII 
(2004).  As the veteran's pure tone threshold is above 55 for 
all readings in the right ear, we must also apply 38 C.F.R. 
§ 4.86, Table VIa (2004).  Under this table, the findings in 
the right ear show a Level VI.  Applying these findings to 
Table VII still results in a 20 percent evaluation for the 
bilateral hearing loss.  The testing shows an increase in 
hearing loss since the September 2000 test, therefore 
warranting the 20 percent evaluation, but no higher, for the 
veteran's service-connected bilateral hearing loss.  38 
C.F.R. § 4.85 Table VII (2004).  

In sum, the medical evidence fails to show that an increase 
evaluation is warranted for the veteran's service-connected 
bilateral hearing loss at this time.  The Board recognizes 
that the veteran submitted a hearing test from Drs. Stephens 
and Auerbach dated in May 2004, however, as noted above, n 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  The tests used in the May 2004 
report did not meet these requirements.  Therefore, the Board 
cannot incorporate the results from the May 20004 private 
hearing test.  Again, the Board notes that the evidence 
showed an increase in hearing loss from the September 2000 VA 
test to the September 2004 VA test and that the veteran is 
entitled to apply for an increased evaluation in the future.  

As the preponderance of the evidence does not support an 
evaluation in excess of 20 percent for bilateral hearing 
loss, the claim is denied.

Left Knee 

Service-connection for left knee sprain was granted in a 
March 1994 rating decision.  The RO assigned a 10 percent 
evaluation under Diagnostic Code 5260.  38 C.F.R. § 4.71a 
(2004).  As noted above, the October 2004 rating decision 
increased the evaluation of the left knee sprain to 30 
percent under Diagnostic Code 5257 and recharacterized it as 
for left knee instability complicated by meniscal tears, 
status post meniscectomy associated with left knee sprain 
(left knee disorder) and assigned a separate 10 percent 
rating for left knee degenerative joint disease associated 
with left knee sprain (DJD).  The separate 10 percent 
evaluation was rated under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a (2004).  According to the U.S. Court of Appeals for 
Veterans Claims (Court) and VA General Counsel, other 
impairment of the knee due to instability or recurrent 
subluxation as evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 is a separate and distinct disability from 
arthritis of knees (Diagnostic Codes 5003, 5010) and 
limitation of either flexion (Diagnostic Code 5260) or 
extension of the knees (Diagnostic Code 5261).  See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), VAOPGCPREC 23-97 
(1997), VAOPGPREC 9-98 (1998), VAOPGPREC 9-04 (2004).  As 
such, separate ratings are permitted.  

Under Diagnostic Code 5257, other impairment of the knee such 
as recurrent subluxation or lateral instability, a 10 percent 
rating is assigned for slight impairment.  A 20 percent 
rating is assigned for moderate impairment, and a maximum 
rating of 30 percent is assigned for severe impairment.  
38 C.F.R. § 3.71a (2004).  The Board notes that the veteran 
is receiving the maximum assigned rating under Diagnostic 
Code 5257 for severe recurrent subluxation or lateral 
instability.  However, the veteran is entitled to a separate 
increased rating for DJD under Diagnostic Code 5010.

Diagnostic Code 5010, traumatic arthritis, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a (2004).  
Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Knee disabilities are evaluated pursuant to the criteria 
found in Diagnostic Codes 5256 through 5261 of the Schedule.  
38 C.F.R. § 4.71a.  The average normal range of motion is 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Diagnostic 
Code 5260 assigns a 30 percent rating for flexion limited to 
15 degrees; a 20 percent rating for flexion limited to 30 
degrees; a 10 percent rating for flexion limited to 45 
degrees; and a noncompensable rating for flexion limited to 
60 degrees.  Diagnostic Code 5261 addresses limitation of 
extension of the leg, and assigns a 20 percent rating for 
extension limited to 15 degrees; a 10 percent rating for 
extension limited to 10 degrees, and a noncompensable rating 
for extension limited to 5 degrees.  VA General Counsel 
recently held that separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for the same joint. VAOPGCPREC 
9-04 (2004).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  
Regarding the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
The intent of the schedule is to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

A May 1999 private medical report from Dr. Lorenzen noted 
complaints of pain in the left knee with clicking while 
walking and swelling with activity.  Examination revealed 
tenderness over the medial joint line and positive McMurray's 
test with pain and irregularity.  However, on testing there 
was full range of motion.  

The September 2000 VA examination report demonstrated 
subjective complaints of pain, weakness, stiffness, swelling, 
heat, redness, instability, giving way, locking, 
fatigability, and lack of endurance.  Examination revealed no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, or abnormal 
movement.  The veteran walked well with a barely discernible 
limp.  He did not use a can, brace, or appliance.  Range of 
motion was flexion to 142 degrees and extension to 0 degrees.  
The diagnosis was arthralgia of the left knee with slight 
loss of function due to pain. 

Between the September 2000 VA examination and August 2004 VA 
examination reports, the veteran underwent a left medial 
meniscal repair in February 2002.  As noted above, the 
veteran was assigned a temporary 100 percent evaluation for 
surgery and convalescence from February 7, 2002 through March 
31, 2002.  No range of motion testing of the left knee was 
noted in the record following the February 2002 until the 
August 2004 VA examination.  

The August 2004 VA examination report represents the most 
recent range of motion testing of record.  The subjective 
complaints from the veteran noted in the report included 
intermittent swelling, followed by daily episodes of pain.  
The pain was an average of 7 out of 10 (10 being the highest 
degree of pain).  The pain was sharp in nature, associated 
with morning stiffness of 5 to 10 minutes with blunt 
instability.  His left knee pain is exacerbated primarily by 
walking for an extended period of time, especially on hard 
surfaces or climbing up ladders, stooping, and moving heavy 
objects.  He reported experiencing flare-ups three times a 
week that incapacitate him for that day.  He received pain 
relief, somewhat, by cortisone shots.  

Examination revealed range of motion as flexion to 70 degrees 
without any instability on varus or valgus maneuvers and a 
negative Lachman test.  Extension was to 10 degrees without 
any instability on varus or valgus maneuvers and a negative 
Lachman test.  The examiner determined that the veteran had 
severe DJD with complicated meniscal tears.  He had severe 
decreased range of motion, as well as decreased function on 
the left knee.  

Upon review, despite the veteran's subjective complaints, the 
medical records during the claims period, particularly the 
two VA examination reports dated in September 2000 and August 
2004, and the private medical report from Dr. Lorenzen dated 
in May 1999, do not indicate limitation of flexion of the 
left knee to warrant a 20 percent evaluation under Diagnostic 
Code 5260, even when Deluca factors are considered.  The 
greatest limitation of flexion noted in the medical evidence 
was to 70 degrees in the most recent VA examination report, 
dated in August 2004.  While the Board acknowledges that the 
veteran's range of flexion has decreased since the September 
2002 VA examination report, the veteran's flexion limitation 
must be 45 degrees for a compensable evaluation.  38 C.F.R. 
§ 3.71a, Diagnostic Code 5260 (2004).  Moreover, the greatest 
limitation of extension was again noted in the August 2004 VA 
examination report as 10 degrees.  However,  this does not 
warrant a 20 percent evaluation under Diagnostic Code 5261.  
Extension was never limited to greater than 10 degrees in the 
medical records, even when Deluca factors are considered.  

In sum, although the medical evidence noted subjective 
complaints of pain on range of motion testing, the objective 
clinical evidence failed to demonstrate limitation of motion 
to warrant higher evaluations under Diagnostic Codes 5260 or 
5261.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  For other diagnostic 
codes, there was no evidence of ankylosis of the left knee to 
warrant an increased evaluation under Diagnostic Code 5256.  
38 C.F.R. § 4.71a.  Furthermore, as noted above, the veteran 
is receiving separate compensable ratings for the left knee 
under Diagnostic Codes 5257 (30 percent rating) and 5010 (10 
percent rating).

After a careful review of the available Diagnostic Codes and 
the medical evidence of record, the Board finds that the 
preponderance of the evidence does not support evaluations in 
excess of 30 percent under Diagnostic Code 5257 or in excess 
of 10 percent under Diagnostic Code 5010.  Thus, the appeals 
are denied.

Conclusion

The above determinations are based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that the veteran's bilateral 
hearing loss or left knee disability currently under 
consideration reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2004).

Based upon the above findings, the Board concludes since the 
preponderance of the evidence is against increased 
evaluations for bilateral hearing loss, left knee disability, 
and DJD of the left knee, the benefit of the doubt doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Therefore, the claims are denied.


ORDER

Entitlement to an increased evaluation in excess of 20 
percent for bilateral hearing loss is denied.

Entitlement to a rating in excess of 30 percent for left knee 
instability complicated by meniscal tears, status post 
meniscectomy associated with left knee sprain is denied.  

Entitlement to a rating in excess of 10 percent for left knee 
degenerative joint disease associated with left knee sprain 
is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


